Name: 2012/412/EU: Commission Implementing Decision of 19Ã July 2012 amending the list of Ã¢ basic local government unitsÃ¢ in the Annex to Council Directive 94/80/EC laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals
 Type: Decision_IMPL
 Subject Matter: Europe;  rights and freedoms;  demography and population;  economic geography;  electoral procedure and voting;  international law;  executive power and public service
 Date Published: 2012-07-20

 20.7.2012 EN Official Journal of the European Union L 192/29 COMMISSION IMPLEMENTING DECISION of 19 July 2012 amending the list of basic local government units in the Annex to Council Directive 94/80/EC laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals (2012/412/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 22(1) thereof, Having regard to Council Directive 94/80/EC of 19 December 1994 laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals (1), and in particular Article 2(2) thereof, Whereas: (1) Directive 94/80/EC lists in its Annex the basic local government units which determine the scope of the Directive. (2) According to Article 2(2) of Directive 94/80/EC, a Member State shall notify the Commission if any local government unit referred to in the Annex to that Directive is, by virtue of a change in its domestic law, replaced by another unit or if, by virtue of such a change, any such unit is abolished or further such units are created. Consequently, the Commission shall adapt that Annex by making appropriate substitutions, deletions or additions and that Annex so revised shall be published in the Official Journal of the European Union. (3) Denmark, Ireland, Greece, Latvia and Lithuania have informed the Commission that, following changes in their domestic legislation, the basic local government units concerning them have been modified. These laws have been formally notified to the Commission. (4) The Annex to Directive 94/80/EC should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 94/80/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the first day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 368, 31.12.1994, p. 38. ANNEX In the Annex to Directive 94/80/EC, the list of basic local government units is replaced by the following: Basic local government unit  within the meaning of Article 2(1)(a) of this Directive means any of the following:  in Austria: Gemeinden, Bezirke in der Stadt Wien,  in Belgium: commune/gemeente/Gemeinde,  in Bulgaria: Ã ¾Ã ±Ã Ã ¸Ã ½Ã °/Ã ºÃ ¼Ã µÃ Ã Ã Ã ²Ã ¾/Ã Ã ±Ã Ã ¸Ã ½Ã °Ã Ã ° Ã µ Ã ¾Ã Ã ½Ã ¾Ã ²Ã ½Ã °Ã Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã ²Ã ½Ã ¾-Ã Ã µÃÃ ¸Ã Ã ¾ÃÃ ¸Ã °Ã »Ã ½Ã ° Ã µÃ ´Ã ¸Ã ½Ã ¸Ã Ã °, Ã ² Ã ºÃ ¾Ã Ã Ã ¾ Ã Ã µ Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã ° Ã ¼Ã µÃ Ã Ã ½Ã ¾Ã Ã ¾ Ã Ã °Ã ¼Ã ¾Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ,  in Cyprus: Ã ´Ã ®Ã ¼Ã ¿Ã , Ã ºÃ ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±,  in the Czech Republic: obec, mÃ stskÃ ½ obvod nebo mÃ stskÃ ¡ Ã Ã ¡st Ã ºzemnÃ  Ã lenÃ nÃ ©ho statutÃ ¡rnÃ ­ho mÃ sta, mÃ stskÃ ¡ Ã Ã ¡st hlavnÃ ­ho mÃ sta Prahy,  in Denmark: kommune, region,  in Estonia: vald, linn,  in Finland: kunta, kommun, kommun pÃ ¥ Ã land,  in France: commune, arrondissement dans les villes dÃ ©terminÃ ©es par la lÃ ©gislation interne, section de commune,  in Germany: kreisfreie Stadt bzw. Stadtkreis; Kreis; Gemeinde, Bezirk in der Freien und Hansestadt Hamburg und im Land Berlin; Stadtgemeinde Bremen in der Freien Hansestadt Bremen, Stadt-, Gemeinde-, oder Ortsbezirke bzw. Ortschaften,  in Greece: Ã ´Ã ®Ã ¼Ã ¿Ã ,  in Hungary: telepÃ ¼lÃ ©si Ã ¶nkormÃ ¡nyzat; kÃ ¶zsÃ ©g, nagykÃ ¶zsÃ ©g, vÃ ¡ros, megyei jogÃ º vÃ ¡ros, fÃ vÃ ¡ros, fÃ vÃ ¡ros kerÃ ¼letei; terÃ ¼leti Ã ¶nkormÃ ¡nyzat; megye,  in Ireland: City Council, County Council, Borough Council, Town Council,  in Italy: comune, circoscrizione,  in Latvia: novads, republikas pilsÃ ta,  in Lithuania: SavivaldybÃ ,  in Luxembourg: commune,  in Malta: Kunsill Lokali,  in the Netherlands: gemeente, deelgemeente,  in Poland: gmina,  in Portugal: municÃ ­pio, freguesia,  in Romania: comuna, oraÃul, municipiul, sectorul (numai Ã ®n municipiul BucureÃti) Ãi judeÃ ul,  in Slovakia: samosprÃ ¡va obce: obec, mesto, hlavnÃ © mesto Slovenskej republiky Bratislava, mesto KoÃ ¡ice, mestskÃ ¡ Ã asÃ ¥ hlavnÃ ©ho mesta Slovenskej republiky Bratislavy, mestskÃ ¡ Ã asÃ ¥ mesta KoÃ ¡ice; samosprÃ ¡va vyÃ ¡Ã ¡ieho Ã ºzemnÃ ©ho celku: samosprÃ ¡vny kraj,  in Slovenia: obÃ ina,  in Spain: municipio, entidad de Ã ¡mbito territorial inferior al municipal,  in Sweden: kommuner, landsting,  in the United Kingdom: counties in England; counties, county boroughs and communities in Wales; regions and Islands in Scotland; districts in England, Scotland and Northern Ireland; London boroughs; parishes in England; the City of London in relation to ward elections for common councilmen.